Citation Nr: 0001802	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches, claimed in the alternative as 
disability due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by diarrhea, claimed in the alternative as 
disability due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by insomnia, claimed in the alternative as 
disability due to undiagnosed illness.

4.  Entitlement to a compensable disability rating for rash 
on arms of undetermined etiology, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
May 1992.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War from September 1990 to 
July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
the above claims for service connection and granted service 
connection for a skin rash on the arms, with assignment of a 
zero percent disability rating.

The veteran's claims for undiagnosed illness and for higher 
evaluation are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has diagnosed medical disorder(s) accounting for 
his complaints of headaches, diarrhea, and insomnia, and his 
claims for service connection on a direct basis are not 
plausible.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  There is non-medical objective evidence capable of 
independent verification that the veteran has a chronic 
disability manifested by headaches, insomnia, and diarrhea.

4.  There is non-medical objective evidence showing that the 
veteran's chronic disability manifested by complaints of 
headaches, insomnia, and diarrhea, has become manifest to a 
degree of 10 percent or more since his service in the 
Southwest Asia theater of operations.

5.  The medical evidence shows diagnosis of undiagnosed 
illness from service in Southwest Asia manifested by tension-
like headaches, diarrhea, and insomnia. 

6.  The veteran's claims for service connection for 
undiagnosed illness manifested by headaches, diarrhea, and 
insomnia are plausible, but the RO has not obtained 
sufficient evidence for a fair disposition of these claims.


CONCLUSIONS OF LAW

1.  The claims for direct service connection for disabilities 
manifested by headaches, diarrhea, and insomnia are not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for 
headaches, diarrhea, and insomnia due to an undiagnosed 
illness are well grounded, and VA has not satisfied its 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. §§ 1117(a), 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1996, the veteran filed claims for service 
connection for headaches, diarrhea, and chronic fatigue, 
which he indicated began in 1992.  He also indicated that he 
was exposed to environmental hazards during his service in 
the Persian Gulf, in the form of burning oil fields. 

Prior to his Persian Gulf service, the veteran complained of 
diarrhea in December 1985, and he was provided Kaopectate.  
He complained of an upset stomach and diarrhea in November 
1987, with diagnosis of rule-out gastroenteritis.  During his 
service in the Persian Gulf, he complained of loose stools 
and fatigue in February 1991, with diagnoses of viral 
syndrome and hepatitis.  He complained of "cold" symptoms 
in April 1991, which included headache, and diagnoses were 
upper respiratory infection and rule-out strep throat.  On 
dental health questionnaires completed in September 1991 and 
January 1992, he denied having any symptoms pertinent to 
these claims.  On a Report of Medical History completed in 
February 1992 in conjunction with his separation examination, 
the veteran denied having stomach trouble, rectal illness, 
frequent trouble sleeping, or frequent/severe headaches.  
Physical examination showed no pertinent abnormalities. 

The RO obtained the veteran's VA outpatient records dated 
from November 1996 to January 1997.  In November 1996, he 
underwent a Persian Gulf examination.  He stated that he had 
onset of insomnia in 1991 and that this occurred nearly every 
night.  He stated that he had trouble falling asleep and 
fatigue upon awakening. 

In a January 1997 statement, the veteran stated that his 
health was not the same as prior to serving in the Persian 
Gulf.  He stated that he had diarrhea at least once per week, 
as well as headaches.  His physical strength was not the 
same, and he got tired easily.  He stated that he needed more 
sleep than he used to.  He also indicated that he had 
insomnia from "time to time." 

The veteran submitted a statement from his mother in January 
1997.  She indicated that she had noticed a drastic change in 
him upon his return from the Persian Gulf.  He was always 
tired and complained of headaches.  He also submitted a 
statement from his wife, which indicated that his health had 
changed after his service in the Persian Gulf.  He had a lot 
of diarrhea and headaches and was always tired.  He also had 
insomnia at times. 

In July 1997, the veteran underwent VA examinations.  He 
stated that in May 1992 he developed headaches, diarrhea, 
extreme tiredness, and fatigue.  The headaches were frontal 
in nature.  The diarrhea occurred twice per week, with no 
blood in the stool.  He indicated that the chronic fatigue 
and tiredness were like a hangover.  He got tired easily, but 
his supervisor helped him carry out his duties at work.  He 
stated that he did not have the same energy as previously.  
Physical examination showed no pertinent abnormalities.  
Diagnoses included undiagnosed illness from service in 
Southwest Asia with manifestations of tension-like headaches, 
chronic fatigue, diarrhea, and insomnia.  The veteran also 
underwent a VA psychiatric examination, with no diagnosis of 
a psychiatric disorder.  

In his substantive appeal, the veteran argued that his 
disabilities were linked to his Persian Gulf service.  He 
stated that since leaving the service in 1992, he had had 
headaches, diarrhea, and insomnia. 

The veteran submitted additional lay statements in September 
1998.  His wife indicated that his health was "terrible."  
She stated that he had headaches every week, and he was tired 
all the time.  He also had difficulty sleeping and a lot of 
diarrhea.  His mother indicated that he lived with her 
between May and October 1992, and she observed him having 
bouts of diarrhea that seemed to have no relationship to food 
intake.  She stated that he still had diarrhea 3-4 times per 
week.  She stated that after he returned from the Persian 
Gulf, but while he was still in the military, the veteran 
constantly complained on the telephone that he had terrible 
headaches.  Upon his return home, she noticed him putting the 
newspaper down or turning off the television because of 
headaches.  He had purchased new eyeglasses, with no change 
in his headaches.  She stated that the headaches continued an 
average of four times per week, and someone could visually 
see when he had a terrible headache.  The veteran's mother 
also indicated that he used to have unlimited energy, but he 
now complained of being tired and never seemed to get enough 
sleep.  He did not join in family activities due to fatigue.  

The veteran's stepfather indicated that the veteran was 
extremely active, full of energy, and had a tremendous 
ability for instant recall and memory prior to his service in 
the Persian Gulf.  He now no longer had this "ability," and 
his energy level was that of someone much older.  It was 
stated that "something" was not right with him.  A 
statement from a co-worker of the veteran's indicated that he 
sometimes had difficulty performing his duties at work.  He 
was limited due to headaches and fatigue.  

The veteran also submitted a statement in September 1998.  He 
indicated that he continued to have headaches several times 
per week that were not affected by medication.  He had tried 
altering his diet, but still had diarrhea several times per 
week.  He indicated that he had been unable to get to sleep 
"at a decent hour" for years, and he was always tired.  He 
stated that sometimes he had to have someone cover for him at 
work so he could use the bathroom due to diarrhea, and he had 
called in sick because of his headaches. 


II.  Legal Analysis

A.  Entitlement to service connection on a direct basis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for direct service 
connection under regulations pertaining generally, i.e., 
other than claimed as undiagnosed illness.  The medical 
evidence does not show that the veteran has any disability 
manifested by headaches, diarrhea, and/or insomnia.  As 
discussed above, the VA examiner attributed the veteran's 
complaints to an undiagnosed illness.  There is no 
ascertainable, diagnosed medical disorder to account for any 
of his complaints.  The veteran's complaints of headaches, 
diarrhea, and insomnia are symptoms only, and no diagnosis is 
shown in the current medical evidence to account for any of 
those symptoms.  The VA examination in 1997 was completely 
normal.  

Since the medical evidence does not show a current disability 
due to headaches, diarrhea, and/or insomnia, the veteran's 
claims for direct service connection are not well grounded.  
There must be a current, ascertainable medical disorder in 
order to warrant service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran is certainly competent to state what his symptoms 
are.  However, even accepting his statements as true, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
statements are insufficient to well ground his claims for 
service connection for headaches, diarrhea, and insomnia on a 
direct basis.  Moreover, even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record showing that he currently 
has a diagnosed disorder accounting for those complaints.  
Cf. Savage, 10 Vet. App. at 497. 

Therefore, the Board concludes that the veteran's claims for 
service connection for headaches, diarrhea, and insomnia on a 
direct basis are not well grounded.  Until he establishes a 
well-grounded claim, VA has no duty to assist him in 
developing facts pertinent to the claim, including providing 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1999) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The veteran has not alleged that he has received 
medical treatment for any ascertainable medical disorder 
based on his symptoms of headaches, diarrhea, and/or 
insomnia.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims are plausible, the 
claims for service connection on a direct basis must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist further in the development of these claims, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.

B.  Entitlement to service connection under 38 C.F.R. § 3.317

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1999); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (1999).  
Signs and symptoms that may be manifestations of undiagnosed 
illness include headaches, gastrointestinal signs or 
symptoms, fatigue, and sleep disturbances.  38 C.F.R. 
§ 3.317(b)(7) (1999).  This list is not inclusive.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

The threshold question in any claim for service connection is 
whether the claim is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  VA's General Counsel addressed the issue of what 
constitutes a well-grounded claim under the provisions of 
38 U.S.C.A. § 1117 in VAOPGCPREC 4-99.  A well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of:  (1) active 
military service in the Southwest Asian theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis, or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Id.  The type of evidence necessary to 
establish a well-grounded claim as to each of those elements 
may depend upon the nature and circumstances of the 
particular claim.  For purposes of the second and third 
elements, the manifestation of one or more signs or symptoms 
of undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  Id.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type that would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  With respect to the third 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence, and the indicators are 
capable of verification from objective sources.  Id.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id.

The veteran's claims for service connection for headaches, 
diarrhea, and insomnia as due to an undiagnosed illness are 
plausible, in that he has met all four elements of a well-
grounded claim for an undiagnosed illness, as discussed 
above.  He had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  His 
complaints of headaches, diarrhea, and insomnia are signs or 
symptoms of a possible undiagnosed illness according to 
38 C.F.R. § 3.317.  Objective indications of chronic 
disability are described as either objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification.  He has 
submitted lay statements and his own statements to the effect 
that he experiences chronic headaches, diarrhea, and 
insomnia.  Lay witnesses "are perfectly competent to testify 
as to their first-hand observations of [a veteran's] visible 
symptoms."  Doran v. Brown, 6 Vet. App. 283, 288 (1994).  
Also, the veteran's subjective report of experiencing 
headaches, diarrhea, and insomnia is considered competent 
evidence.  See Savage v. Gober, 10 Vet. App. 88 (1997).  The 
VA examiner in 1997 concluded that the veteran had an 
undiagnosed illness as a result of his service in the Persian 
Gulf that was manifested, in part, by headaches, diarrhea, 
and insomnia.  The examiner's statement provides a link 
between the chronic disabilities and an undiagnosed illness.

The evidence fails to document objective proof of chronic 
disability due to headaches, diarrhea, or insomnia during the 
veteran's period of active duty in the Southwest Asia theater 
of operations.  The treatment records from that time period 
do not show chronic complaints of such symptoms.  There is no 
record of any complaints of headaches, diarrhea, or insomnia 
in the ten months between his return to the United States and 
his separation from service.  Moreover, he denied ever 
experiencing any such symptoms upon his separation 
examination in February 1992.  Therefore, in order to be well 
grounded, there must be evidence that would support assigning 
a 10 percent disability evaluation for any of these symptoms.  
The presumptive period has not yet expired, so the Board has 
considered all the post-service evidence of record.  

As discussed above, a finding that the veteran's signs or 
symptoms of undiagnosed illness are manifested to a degree of 
10 percent or more may be established by (a) lay evidence if 
the claimed signs or symptoms are of a type which would 
ordinarily be susceptible to identification by lay persons, 
or (b) a veteran's own testimony if it relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  In this case, the veteran has submitted lay 
evidence, including his own statements, showing that his 
headaches, diarrhea, and insomnia are manifested to a degree 
of 10 percent or more.

The veteran complains of chronic headaches several times per 
week, and he has stated that he has to lie down to relieve 
his headaches.  He has also submitted lay statements 
indicating that it is visually apparent when he has a 
terrible headache and that his headaches interfere with his 
ability to work.  Under Diagnostic Code 8100, a 10 percent 
disability rating requires prostrating attacks characteristic 
of migraine headaches that average one in two months over the 
last several months.  38 C.F.R. § 4.124a (1999).  
Interpreting the veteran's statements liberally, it can be 
said that he has complained of prostrating attacks of 
headaches that are unrelieved by medication and that 
interfere with functioning. 

The veteran complains that he has diarrhea several times per 
week, despite altering his diet.  Diarrhea is not identified 
in 38 C.F.R., Part IV, as a recognized medical disorder.  
When an unlisted condition is encountered, it will be rated 
under a closely related disease in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  The RO chose Diagnostic Code 7319 for irritable 
colon syndrome as analogous to the veteran's symptom of 
diarrhea.  Under Diagnostic Code 7319, a 10 percent 
disability rating requires moderate irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) with frequent 
episodes of bowel disturbance with abdominal distress.  
38 C.F.R. § 4.114 (1999).  The veteran has complained of 
"frequent" episodes of bowel disturbance that interfere 
with normal functioning.

The veteran complains of insomnia with resulting chronic 
fatigue.  Insomnia is not identified in 38 C.F.R., Part IV, 
as a recognized medical disorder and will be rated under a 
closely related disease.  38 C.F.R. § 4.20 (1999).  The RO 
chose Diagnostic Code 9400 for generalized anxiety disorder 
as analogous to the veteran's symptom of insomnia.  Under 
Diagnostic Code 9400, a 10 percent disability rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or, if the symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1999).  The veteran's statements and the lay statements he 
has submitted indicate that his insomnia affects his social 
functioning, in that he does not participate in family 
events, and affects his occupational functioning, in that he 
works in a diminished capacity. 

The veteran has submitted lay evidence describing the 
debilitating effects of the reported headaches, diarrhea, and 
insomnia, which suggest that these symptoms are present to a 
degree warranting a 10 percent disability rating.  Assuming 
the credibility of this evidence, the claims must be said to 
be plausible, and therefore well grounded.

The veteran having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of these claims.  The 
record does not contain sufficient evidence to decide these 
claims fairly, as discussed more fully below.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and these claims are REMANDED for the development 
discussed below.


ORDER

The claims of entitlement to direct service connection for 
disabilities manifested by headaches, diarrhea, and insomnia 
are not well grounded and are therefore denied.

The claims of entitlement to service connection for 
headaches, diarrhea, and insomnia claimed as undiagnosed 
illness are well grounded, and, to that extent, the appeal is 
granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims. 

A.  Claims for service connection due to undiagnosed illness

As discussed above, the veteran underwent a VA physical 
examination in 1997, and the examiner concluded that the 
veteran has an undiagnosed illness due to his service in the 
Persian Gulf that is manifested by headaches, diarrhea, and 
insomnia.  Since that examination, the Under Secretary for 
Benefits/Under Secretary for Health has issued guidelines for 
disability examinations for Gulf War veterans.  See 
Memorandum dated January 6, 1998.  In light of the veteran's 
complaints, in conjunction with the fact that a definitive 
diagnosis has not yet been rendered, an additional VA 
physical examination that conforms to the new guidelines is 
appropriate.  The Board does not have sufficient medical 
information to adjudicate the veteran's claims.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 
5 Vet. App. 288, 292 (1993).

The veteran has submitted competent lay statements as to the 
manifestations of his headaches, diarrhea, and insomnia.  
Although this evidence is sufficient to establish plausible 
claims, there must be some verification of that evidence in 
order to warrant an award of benefits.  VAOPGCPREC 4-99.  
Therefore, the veteran should be informed of the need to 
submit evidence verifying the lay statements he has submitted 
(i.e., work records showing time lost due to the claimed 
disabilities, evidence affirming changes in his appearance or 
behavior, evidence that he has sought medical treatment for 
the claimed symptoms, etc.).  Id.

B.  Claim for higher rating for skin disorder

It is necessary to provide the veteran an opportunity to 
undergo further examination, preferably by a dermatologist.  
The report of the VA examination conducted in 1997 is 
inadequate to evaluate his service-connected disability.  
There are no findings regarding the severity of the rash on 
the veteran's arms.  The Board does not currently have 
sufficient medical evidence upon which to base a decision.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  An 
additional examination is also needed because the veteran has 
submitted statements indicating that the skin rash has 
worsened since the 1997 examination.  The appearance of his 
skin disorder during flare-ups must be addressed.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  With a 
disorder such as the veteran's, where the service-connected 
disease is cyclical in the manifestations of its symptoms, 
the duty to assist includes conducting an examination during 
the active stage of the disease.  Id. at 408. 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for 
headaches, diarrhea, insomnia, and/or 
skin rash on the arms since his 
separation from active service in 1992.  
After securing any necessary releases, 
request records of any treatment 
identified by the veteran, and associate 
all records received with the claims 
file.  If any request for private medical 
records is unsuccessful, advise the 
veteran that his actual treatment records 
are important to his claims, and that it 
is his responsibility to submit them.  
See 38 C.F.R. § 3.159(c) (1999).  Allow 
him an appropriate period of time within 
which to respond.  

2.  Inform the veteran that it is his 
responsibility to submit objective 
evidence verifying that he has the 
claimed symptoms of headaches, diarrhea, 
and insomnia, such as work records 
showing time lost due to the claimed 
disabilities, evidence affirming changes 
in his appearance or behavior, evidence 
that he has sought medical treatment for 
the claimed symptoms, etc.  Allow him an 
appropriate period of time within which 
to respond.

3.  After obtaining as many of the 
veteran's referenced medical records as 
possible or allowing him an opportunity 
to submit such records, schedule him for 
a comprehensive VA physical examination.  
It is very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed, including the 
service medical records, the report of 
the 1997 VA examination, and the lay 
statements submitted by the veteran.  

The examination must conform to the 
guidelines for disability examinations in 
Gulf War veterans.  See Under Secretary 
for Benefits/Under Secretary for Health 
Memorandum dated January 6, 1998.

All necessary testing is to be done to 
determine the nature, etiology, and extent 
of any disability.  In particular, the 
examiner is asked to determine the onset, 
frequency, duration, and severity of the 
veteran's complaints of headaches, 
diarrhea, and insomnia.  The examiner is 
asked to note specifically all objective 
signs of chronic disabilities manifested 
by headaches, diarrhea, or insomnia, if 
any.  The examiner is asked to express an 
opinion whether the veteran's complaints 
are due to a specific, diagnosed illness, 
or whether there is no diagnosis to 
account for these symptoms.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Send a letter to the veteran 
explaining to him that he needs to report 
to a VA Medical Center for examination of 
his service-connected skin disorder when 
his skin disability becomes active or 
flares-up, so that documentation can be 
obtained as to the symptoms he 
experiences during such periods of 
heightened activity.  The RO should make 
the necessary arrangements for the 
veteran to report to a VA facility for 
examination by a dermatologist while he 
is symptomatic. 

The examining physician should discuss 
the extent of any exfoliation, exudation, 
itching, or lesions associated with the 
veteran's service-connected rash on the 
arms.  The areas affected by this 
disorder should be described in terms of 
location and extent of involvement.  
Unretouched color photographs of the 
areas affected by the service-connected 
disorder should be obtained. 

5.  Allow the veteran's case to remain in 
remand status for an appropriate period 
of time so that he can seek examination 
of his skin disorder while it is 
symptomatic.  Following completion of the 
above, review the claims folder and 
ensure that the examination reports 
include fully detailed descriptions and 
the opinion requested.  If any report 
does not, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for service connection 
for headaches, diarrhea, and insomnia as 
due to undiagnosed illness under the 
provisions of 38 C.F.R. § 3.317 and his 
claim for a higher rating for the rash on 
his arms, with consideration of the 
additional evidence developed upon 
remand.  

The RO should review the evidence of 
record at the time of the September 1997 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's rash on the arms, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the arm rash issue as on appeal 
from the initial grant of service 
connection.  Allow an appropriate period 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



